Name: Council Regulation (EC) No 926/98 of 27 April 1998 concerning the reduction of certain economic relations with the Federal Republic of Yugoslavia
 Type: Regulation
 Subject Matter: politics and public safety;  international affairs;  political geography;  defence
 Date Published: nan

 Avis juridique important|31998R0926Council Regulation (EC) No 926/98 of 27 April 1998 concerning the reduction of certain economic relations with the Federal Republic of Yugoslavia Official Journal L 130 , 01/05/1998 P. 0001 - 0004COUNCIL REGULATION (EC) No 926/98 of 27 April 1998 concerning the reduction of certain economic relations with the Federal Republic of YugoslaviaTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Articles 73g and 228a thereof,Having regard to Common Position 98/240/CFSP of 19 March 1998 defined by the Council on the basis of Article J.2 of the Treaty on European Union on restrictive measures against the Federal Republic of Yugoslavia (1),Having regard to the proposal from the Commission,Whereas the said Common Position 98/240/CFSP provides for restrictive measures against the Federal Republic of Yugoslavia, including action by the Community to reduce certain economic relations;Whereas certain of these measures fall within the scope of the Treaty establishing the European Community;Whereas, therefore, and notably with a view to avoiding distortion of competition, Community legislation is necessary for the implementation of these measures, as far as the territory of the Community is concerned; whereas such territory is deemed to encompass, for the purposes of this Regulation, all the territories of the Member States to which the Treaty establishing the European Community is applicable, under the conditions laid down in that Treaty;Whereas a procedure should be provided to amend, if necessary, the list of equipment which might be used for internal repression or terrorism;Whereas there is a need for the Commission and the Member States to inform each other of the measures taken under this Regulation and of other relevant information at their disposal in connection with this Regulation, without prejudice to existing obligations with regard to certain items concerned,HAS ADOPTED THIS REGULATION:Article 1 The supply or sale, directly or indirectly, to the Federal Republic of Yugoslavia of equipment which might be used for internal repression or terrorism such as that set out in the Annex hereto shall be prohibited, except under the conditions laid down therein. The Annex shall not include items specially designed or modified for military use already subject to the arms embargo established on the basis of Common Positions 96/184/CFSP (2) and 98/240/CFSP.Article 2 As laid down in Article 3 of Common Position 98/240/CFSP, the following shall be prohibited:(a) the provision and/or use of government and/or other official financial support, insurance and/or guarantees in respect of new export credit for trade with or investment in the Republic of Serbia or in relation to the renewal or extension of existing export credit, if the execution of the contract or transaction for which the export credit has been provided has not yet been started;(b) the provision or use of government and/or other official financing for privatisations in the Republic of Serbia in respect of which no legally binding commitments have been entered into so far.Article 3 The participation, knowingly and intentionally, in related activities the object or effect of which is, directly or indirectly, to promote the transactions or activities referred to in Articles 1 and 2 shall also be prohibited.Article 4 The Council shall adopt by qualified majority amendments to the list set out in the Annex on the basis of a proposal from the Commission in conformity with Article 1.Article 5 Each Member State shall determine the sanctions to be imposed where the provisions of this Regulation are infringed.Article 6 The Commission and the Member States shall, insofar as they are not otherwise obliged to do so, inform each other of the measures taken under this Regulation and supply each other with other relevant information at their disposal in connection with this Regulation, such as breaches and enforcement problems, judgments handed down by national courts or decisions of relevant international fora.Article 7 This Regulation shall apply:- within the territory of the Community including its airspace,- on board any aircraft or any vessel under the jurisdiction of a Member State,- to any person elsewhere who is a national of a Member State,- to any body which is incorporated or constituted under the law of a Member State.Article 8 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Luxembourg, 27 April 1998.For the CouncilThe PresidentR. COOK(1) OJ L 95, 27. 3. 1998, p. 1.(2) OJ L 58, 7. 3. 1996, p. 1.ANNEX EQUIPMENT FOR INTERNAL REPRESSION OR TERRORISM, ENVISAGED BY ARTICLE 1 (The following list does not include items which have been specially designed or modified for military use and are covered by the arms embargo established on the basis of common positions 96/184/CFSP and 98/240/CFSP)Helmets providing ballistic protection, anti-riots helmets, anti-riots shields and ballistic shields and specially designed components therefor.Specially designed fingerprint equipment.Power controlled searchlights.Construction equipment provided with ballistic protection.Hunting knives.Specially designed production equipment to make shotguns.Ammunition hand-loading equipment.Communications intercept devices.Solid-state optical detectors.Image-intensifier tube.Telescopic weapon sights.Smooth bore weapons and related ammunition, other than those specially designed for military use, and specially designed components therefor;except: (1) signal pistols;(2) air or cartridge powered guns designed as industrial tools or humane animal stunners.Simulators for training in the use of firearms and specially designed or modified components and accessories therefor.Bombs and grenades, other than those specially designed for military use, and specially designed components therefor.Body armour, other than those manufactured to military standards or specifications, and specially designed components therefor.All-wheel-drive utility vehicles capable of off road use that have been manufactured or fitted with ballistic protection, and profiled armour for such vehicles.Water cannon and specially designed or modified components therefor.Vehicles equipped with water cannon.Vehicles specially designed or modified to be electrified to repel boarders and components therefor specially designed or modified for that purpose.Acoustic devices represented by the manufacturer or supplier as suitable for riot-control purposes, and specially designed components therefor.Leg-irons, gangchains, shackles and electric-shock belts, specially designed for restraining human beings;except: handcuffs for which the maximum overall dimension including chain does not exceed 240 mm when locked.Portable devices designed or modified for the purpose of riot control or self-protection by the administration of an incapacitating substance (such as tear gas or pepper sprays), and specially designed components therefor.Portable devices designed or modified for the purpose of riot control or self-protection by the administration of an electric-shock (including electric-shock batons, electric shock shields, stun guns and electric-shock dart guns (tasers) and components therefor specially designed or modified for that purpose.Electronic equipment capable of detecting concealed explosives and specially designed components therefor;except: TV or X-rayons inspection equipment.Electronic jamming equipment specially designed to prevent the detonation by radio remote control of improvised devices and specially designed components therefor.Equipment and devices specially designed to initiate explosions by electrical or non-electrical means, including firing sets, detonators, igniters, boosters and detonating cord, and specially designed components therefor;except: those specially designed for a specific commercial use consisting of the actuation or operation by explosive means of other equipment or devices the function of which is not the creation of explosions (e.g., car air bag inflaters, electri-surge arresters of fire sprinkler actuators) (1).Equipment and devices designed for explosive ordnance disposal;except: (1) bomb blankets;(2) containers designed for holding objects known on be, or suspected of being improvised explosive devices.Linear cutting explosive charges (2).Explosives and related substances as follows (3):- amatol,- nitrocellulose (containing more than 12,5 % nitrogen),- nitroglycol,- pentaerythritol tetranitrate (PETN),- picryl chloride,- trinitrophenylmethylnitramine (tetryl),- 2, 4, 6-trinitrotoluene (TNT).Night vision and thermal imaging equipment and image intensifier tubes or solid state sensors therefor.Software specially designed and technology required for all listed items.(1) When they have obtained conclusive evidence that the end-use of the items under this indent is not for internal repression or terrorism and in accordance with Article 4 of the Regulation the competent authorities of the Member States may authorise the sale or supply of these items to the Federal Republic of Yugoslavia.